Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “first semiconductor patterns disposed on the substrate, wherein at least a part of each of the first semiconductor patterns is disposed above the recess; and second semiconductor patterns disposed above the first semiconductor patterns, wherein the second semiconductor patterns and the first semiconductor patterns are arranged misaligned with one another in a thickness direction of the substrate” as recited in claim 1.
	Claims 2-16 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regard to claim 1, the closest prior art were Mannebach et al. (Pub No. US 2020/0219970 A1), Cheng et al. (Pub No. US 2020/0118891 A1), Lilak et al. (Pub No. US 2020/0098756 A1), Hsiao et al. (Pub No. US 2019/0378934 A1), Doornbos et al. (Pub no. US 2018/0151452 A1), Chang et al. (Pub No US 2018/0148327 A1), Lue (Pub No. US 2015/0340371 A1), and Zhang et al. (Pub No. US 2020/0373300 A1) and teaches everything except for “first semiconductor patterns disposed on the substrate, wherein at least a part of each of the first semiconductor patterns is disposed above the recess; and second semiconductor patterns disposed above the first semiconductor patterns, wherein the second semiconductor patterns and the first semiconductor patterns are arranged misaligned with one another in a thickness direction of the substrate” as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML